DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 08/17/2022. Claims 1-10, 12-15, 17, 20-23 and 25 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 08/21/2020. 

Oath/Declaration
The oath or declaration filed on 08/21/2020 is acceptable.

Election/Restrictions
Applicant’s election, without traverse, of species 3 (Fig 4): claims 1-10, 12-15 and 17, in the “Response to Election / Restriction Filed” filed on 08/17/2022 is acknowledged and entered by Examiner. Non-elected claims 20-23 and 25 are currently withdrawn, and Claims 1-10, 12-15 and 17 are examined on their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Regarding Claim 1, The instant claims recites limitation “a luminance of the white light obtained through the substrate has a substantially constant value within an angle range of 0 degrees to 30 degrees from an axis perpendicular to a surface of the substrate” is not clear because substantially constant value is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 2, The instant claims recites limitation “has a substantially constant value in the angle range of 0 degrees to 30 degrees from the axis perpendicular to the surface of the substrate” is not clear because substantially constant value is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claims 2-10, 12-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 1.



 Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA JUMICHI et al (JP 6151846 B1, hereafter TANAKA) in view of NAKAMURA et al (US 2010/0110695 A1; hereafter NAKAMURA).


    PNG
    media_image1.png
    447
    457
    media_image1.png
    Greyscale

Regarding claim 1, TANAKA discloses an organic electroluminescent element that has a structure in which a plurality of light emitting units ( Fig 1, first embodiments, plurality of light emitting units 13A and 13B, Pages 2-11) having a light emitting layer made of at least an organic compound (first embodiments) are stacked so that charge generation layers ( Fig 1, CGL layer 14A) are interposed therebetween  ( Fig 1, first embodiments, plurality of light emitting units 13A and 13B, Pages 2-11), between a first electrode (electrode 11) and a second electrode ( second electrode 12), the element comprising:
two first light emitting units that each include a first light emitting layer having one or two peak wavelengths in a wavelength region of 440 nm to 490 nm ( Pages 2-11); and a second light emitting unit that includes a second light emitting layer having one or two peak wavelengths in a wavelength region of 500 nm to 640 nm  ( Pages 2-11), wherein the first light emitting units are respectively disposed at positions adjacent to inner sides of the first electrode ( electrode 11) and the second electrode (electrode 12), wherein a substrate ( substrate 18, Page 3) is disposed on outer sides of the first electrode ( electrode 11) and the second electrode ( electrode 12), wherein white light obtained by light emission of the plurality of light emitting units has a continuous emission spectrum over at least a wavelength region of 380 nm to 780 nm (Page 2-11).  
But, TANAKA does not disclose explicitly wherein, in terms of light distribution characteristics of light emitted to the outside of the substrate, a luminance of the white light obtained through the substrate has a substantially constant value within an angle range of 0 degrees to 30 degrees from an axis perpendicular to a surface of the substrate.  
However, NAKAMURA discloses wherein, in terms of light distribution characteristics of light emitted to the outside of the substrate, a luminance of the white light obtained through the substrate has a substantially constant value within an angle range of 0 degrees to 30 degrees from an axis perpendicular to a surface of the substrate (Fig 1-2, Para [ 0007-0008, 0053-0056]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify TANAKA in light of NAKAMURA teaching” wherein, in terms of light distribution characteristics of light emitted to the outside of the substrate, a luminance of the white light obtained through the substrate has a substantially constant value within an angle range of 0 degrees to 30 degrees from an axis perpendicular to a surface of the substrate (Fig 1-2, Para [ 0007-0008, 0053-0056])” for further advantage such as light emission efficiency, and enhance the reflection of the light beams.
ALTERBATE REJECTION:



    PNG
    media_image2.png
    337
    444
    media_image2.png
    Greyscale

 Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA JUMICHI et al (JP 6151846 B1, hereafter TANAKA) in view of WANG et al (US 2016/0013249 A1; hereafter WANG).

Regarding claim 1, TANAKA discloses an organic electroluminescent element that has a structure in which a plurality of light emitting units ( Fig 8, fifth embodiments, plurality of light emitting units 13A and 13B, Pages 2-11) having a light emitting layer made of at least an organic compound (first embodiments) are stacked so that charge generation layers ( Fig 8, CGL layer 14A) are interposed therebetween  ( Fig 8, first embodiments, plurality of light emitting units 13A and 13B, Pages 2-3), between a first electrode (electrode 11) and a second electrode ( second electrode 12), the element comprising:
two first light emitting units that each include a first light emitting layer having one or two peak wavelengths in a wavelength region of 440 nm to 490 nm ( Pages 2-11); and a second light emitting unit that includes a second light emitting layer having one or two peak wavelengths in a wavelength region of 500 nm to 640 nm  ( Pages 2-11), wherein the first light emitting units are respectively disposed at positions adjacent to inner sides of the first electrode ( electrode 11) and the second electrode (electrode 12), wherein a substrate ( substrate 18, Page 3) is disposed on outer sides of the first electrode ( electrode 11) and the second electrode ( electrode 12), wherein white light obtained by light emission of the plurality of light emitting units has a continuous emission spectrum over at least a wavelength region of 380 nm to 780 nm (Page 2-11), and, ( Pages 2-12).  
But, TANAKA does not disclose explicitly wherein, in terms of light distribution characteristics of light emitted to the outside of the substrate, a luminance of the white light obtained through the substrate has a substantially constant value within an angle range of 0 degrees to 30 degrees from an axis perpendicular to a surface of the substrate.  
However, WANG discloses wherein, in terms of light distribution characteristics of light emitted to the outside of the substrate, a luminance of the white light obtained through the substrate has a substantially constant value within an angle range of 0 degrees to 30 degrees from an axis perpendicular to a surface of the substrate (Fig 4-5, Para [ 0029-0031]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify TANAKA in light of  WANG teaching” wherein, in terms of light distribution characteristics of light emitted to the outside of the substrate, a luminance of the white light obtained through the substrate has a substantially constant value within an angle range of 0 degrees to 30 degrees from an axis perpendicular to a surface of the substrate (Fig 4-5, Para [ 0029-0031]) ” for further advantage such as light emission efficiency, and enhance the reflection of the light beams.

Regarding claim 2, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, TANAKA further discloses wherein, in terms of light distribution characteristics of light emitted to the outside of the substrate (Pages 2-11), a spectral radiation luminance of the peak wavelength within the wavelength region of 440 nm to 490 nm (Page 2-11).
But, TANAKA does not disclose explicitly has a substantially constant value in the angle range of 0 degrees to 30 degrees from the axis perpendicular to the surface of the substrate.
However, WANG discloses has a substantially constant value in the angle range of 0 degrees to 30 degrees from the axis perpendicular to the surface of the substrate (Fig 4-5, Para [ 0029-0031]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify TANAKA in light of WANG teaching” has a substantially constant value in the angle range of 0 degrees to 30 degrees from the axis perpendicular to the surface of the substrate (Fig 4-5, Para [ 0029-0031]) ” for further advantage such as light emission efficiency, and enhance the reflection of the light beams.
  
Regarding claim 4, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, TANAKA further discloses wherein an average color rendering index (Ra) of the white light is equal to or greater than 60 (Pages 6-7).
 
Regarding claim 5, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, TANAKA further discloses wherein, in a special color rendering index (Ri) of the white light, R6 is equal to or greater than 60 (Pages 6-7). 

Regarding claim 6, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, TANAKA further discloses wherein the first light emitting layer includes a blue fluorescent light emitting layer containing a blue fluorescent substance (Page 2-7).  

Regarding claim 7, TANAKA and WANG discloses the organic electroluminescent element according to claim 6, TANAKA further discloses wherein blue light obtained from the first light emitting unit including the first light emitting layer contains a delayed fluorescence component (Page 2-8).  

Regarding claim 8, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, TANAKA further discloses wherein the first light emitting layer includes a blue phosphorescent light emitting layer containing a blue phosphorescent substance (Page 2-8).  

Regarding claim 10, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, TANAKA further discloses wherein each of the charge generation layers includes an electrically insulating layer made of an electron accepting substance and an electron donating substance (Pages 6-7), and a specific resistance of the electrically insulating layer is equal to or greater than 1.0 x 102 Q-cm (Pages 9-11). 

Regarding claim 12, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, TANAKA further discloses wherein each of the charge generation layer includes a mixed layer of different substances (Pages 6-11), and one component of each of the charge generation layers forms a charge transfer complex by an oxidation-reduction reaction (Pages 6-11). 

Regarding claim 13, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, TANAKA further discloses wherein each of the charge generation layers includes a stacked body of an electron accepting substance and an electron donating substance (Pages 6-11).  

Regarding claim 14, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, TANAKA further discloses wherein each of the charge generation layers contains a compound having a structure represented by the following formula (1) (Page 4, as detailed first embodiments). 

Regarding claim 15, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, TANAKA further discloses an array of at least three different color filters, wherein the array of at least three different color filters converts the white light obtained by the light emission of the plurality of light emitting units into light having different colors (Figure 8, fifth embodiments details).

Regarding claim 17, TANAKA and WANG discloses the organic electroluminescent element according claim 15, TANAKA further discloses wherein the at least three different color filters are a red color filter, a green color filter and a blue color filter, and these three different color filters have an array of RGB that is alternately arranged (Figure 8, fifth embodiments details).


[Formula 1] 
    PNG
    media_image3.png
    89
    286
    media_image3.png
    Greyscale
  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA JUMICHI et al (JP 6151846 B1, hereafter TANAKA), hereafter TANAKA) in view of WANG et al (US 2016/0013249 A1; hereafter WANG) as applied claims above and further in view of LIN et al (US 2013/0308338 A1; hereafter LIN).

Regarding claim 3, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, But, TANAKA and WANG does not disclose explicitly wherein a correlated color temperature of the white light is equal to or higher than 6500K.  
However, LIN discloses wherein a correlated color temperature of the white light is equal to or higher than 6500K (Para [ 0031]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify TANAKA and WANG in light of LIN teaching” wherein a correlated color temperature of the white light is equal to or higher than 6500K (Para [ 0031])” for further advantage such as light emission efficiency, and enhance the reflection of the light beams.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA JUMICHI et al (JP 6151846 B1, hereafter TANAKA), hereafter TANAKA) in view of WANG et al (US 2016/0013249 A1; hereafter WANG) as applied claims above and further in view of KAM et al (US 2017/0084855 A1; hereafter KAM).

Regarding claim 9, TANAKA and WANG discloses the organic electroluminescent element according to claim 1, But, TANAKA and WANG does not disclose explicitly wherein the first light emitting unit and the second light emitting unit are stacked so that the charge generation layer are interposed therebetween, and wherein a structure in which the second electrode, the first light emitting unit, a first layer of the charge generation layers, the second light emitting unit, a second layer of the charge generation layers, the first light emitting unit, and the first electrode are stacked in this order is provided.  
However, KAM discloses wherein the first light emitting unit ( Fig 2, first light emitting unit 510) and the second light emitting unit ( Fig 2, first light emitting unit 520) are stacked so that the charge generation layer ( Charge generation layer 540,Para [ 0056]) are interposed therebetween ( Fig 2), and wherein a structure in which the second electrode ( anode 400), the first light emitting unit ( 510), a first layer of the charge generation layers (540), the second light emitting unit (520), a second layer of the charge generation layers (550), the first light emitting unit (530, Para [ 0079], emits blue light, same as first units 510), and the first electrode ( cathode 600) are stacked in this order is provided.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify TANAKA and WANG in light of KAM teaching wherein the first light emitting unit ( Fig 2, first light emitting unit 510) and the second light emitting unit ( Fig 2, first light emitting unit 520) are stacked so that the charge generation layer ( Charge generation layer 540,Para [ 0056]) are interposed therebetween ( Fig 2), and wherein a structure in which the second electrode ( anode 400), the first light emitting unit ( 510), a first layer of the charge generation layers (540), the second light emitting unit (520), a second layer of the charge generation layers (550), the first light emitting unit (530, Para [ 0079], emits blue light, same as first units 510), and the first electrode ( cathode 600) are stacked in this order is provided)” for further advantage such as light emission efficiency, and high color rendering properties  with multiple light emitting units.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898